In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 15‐1208 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                     v. 

RONALD DOUGLAS, 
                                                  Defendant‐Appellant. 
                       ____________________ 

           Appeal from the United States District Court for the 
                      Southern District of Illinois. 
           No. 3:14‐CR‐30069‐001 — David R. Herndon, Judge. 
                       ____________________ 

    ARGUED SEPTEMBER 22, 2015 — DECIDED NOVEMBER 25, 2015 
                   ____________________ 

      Before FLAUM, WILLIAMS, and HAMILTON, Circuit Judges. 
   HAMILTON,  Circuit  Judge. Appellant  Ronald  Douglas  was 
convicted of failing to register as a sex offender. He does not 
challenge  his  conviction  or  his  prison  sentence  of  thirty 
months, but he challenges several conditions of his five‐year 
term of supervised release. We affirm. 
                                  
2                                                      No. 15‐1208 

I. Factual and Procedural Background 
    Douglas  has  two  prior  convictions  for  criminal  sexual 
abuse  of  children.  He  was  convicted  in  1992  of  aggravated 
criminal  sexual  abuse  of  a  young  relative  when  he  was 
babysitting  her  and  other  children.  For  that  first  offense, 
Douglas  was  sentenced  to  two  years  of  probation  but  was 
also required to register as a sex offender under the Sex Of‐
fender  Registration  and  Notification Act  (SORNA).  In  1997, 
he was sentenced to one year of unsupervised probation for 
failing to register as a sex offender. 
    In  1999,  Douglas  was  convicted  of  aggravated  criminal 
sexual  abuse.  The  victim  was  another  young  relative.  The 
crime  occurred  while  Douglas  was  babysitting  her  and  her 
brothers overnight at his home. That time he was sentenced 
to four years in prison. 
    After he was paroled in 2000, Douglas registered as a sex 
offender  until  January  2009.  He  let  his  registration  lapse, 
then registered again in 2011 and 2012 but not after that. He 
has claimed he was confused about whether he was required 
to register for only ten years or for the rest of his life. Doug‐
las was never given a notice that he was no longer required 
to register. 
    The  present  offense,  a  violation  of  18  U.S.C.  § 2250(a), 
stems  from  Douglas’s move  in  2012  from  Illinois  to  Tennes‐
see without notifying his Illinois probation officer and with‐
out registering as a sex offender in Tennessee. After Douglas 
was convicted in this case for his failure to register, the dis‐
trict  court  sentenced  him  to  thirty  months  in  prison,  five 
years of supervised release, a $100 special assessment, and a 
fine of $250. 
No. 15‐1208                                                           3 

    As part of the federal sentence, the district court imposed 
several  special  conditions  of  supervised  release,  including 
requirements  that  Douglas  undergo  assessment  as  a  sex  of‐
fender, stay out of establishments that primarily sell alcohol, 
avoid  knowing  association  with  felons,  allow  a  U.S.  Proba‐
tion  Officer  to  visit  him  at  any  time,  and  answer  truthfully 
any questions asked by the probation officer. All of the chal‐
lenged conditions had been set forth in the Probation Office’s 
recommendations  for  sentencing  that  were  filed  with  the 
presentence  report  and  provided  to  the  defense  well  in  ad‐
vance of the sentencing hearing. In the district court, Doug‐
las did not object to any of these conditions, but he challeng‐
es them on appeal as unjustified restrictions on his liberty.  
II.  Analysis 
    A. Standard of Review 
    Over the past two years, this Court has addressed condi‐
tions of supervised release in an unusually large number of 
appeals.  See,  e.g.,  United  States  v.  Kappes,  782  F.3d  828,  848 
(7th Cir. 2015) (collecting cases). We recently explained: 
        Under  18  U.S.C.  § 3583(d),  a  sentencing  court 
        has  discretion  to  impose  appropriate  condi‐
        tions  of  supervised  release,  to  the  extent  that 
        such  conditions  (1)  are  reasonably  related  to 
        factors identified in § 3553(a), including the na‐
        ture  and  circumstances  of  the  offense  and  the 
        history and characteristics of the defendant; (2) 
        involve no greater deprivation of liberty than is 
        reasonably necessary for the purposes set forth 
        in § 3553(a); and (3) are consistent with the pol‐
        icy  statements  issued  by  the  Sentencing  Com‐
4                                                        No. 15‐1208 

       mission. Policies emphasized by the Sentencing 
       Commission include deterrence, rehabilitation, 
       and protecting the public. 
United  States  v.  Armour,  804  F.3d  859,  867  (7th  Cir.  2015), 
quoting United States v. Ross, 475 F.3d 871, 873 (7th Cir. 2007). 
    When  a  defendant  has  objected  to  a  condition  of  super‐
vised release in the district court, we review for an abuse of 
discretion, but if no timely objection was raised in the district 
court,  we  review  only  for  plain  error.  Armour,  804  F.3d  at 
867; Kappes, 782 F.3d at 844; Ross, 475 F.3d at 873. “The sen‐
tencing judge is in a superior position to find facts and judge 
their  import  under  § 3553(a)  in  the  individual  case  and  dis‐
trict  courts  have  an  institutional  advantage  over  appellate 
courts  in  making  these  sorts  of  determinations  … .”  Kappes, 
782 F.3d at 844, quoting Gall v. United States, 552 U.S. 38, 51–
52 (2007) (internal quotation marks omitted). This reasoning 
extends to the conditions of supervised release. 
     In this case, Douglas received advance notice that the dis‐
trict  court  might  impose  all  of  the  challenged  conditions  of 
supervised release. They were filed with the presentence re‐
port  as  recommendations  of  the  probation  officer.  Douglas 
did  not  register  any  objections  to  the  conditions  at  the  sen‐
tencing hearing. When such advance notice is not  provided 
and the court springs the conditions of supervised release on 
the defense at the sentencing hearing itself, as for example in 
United States v. Thompson, 777 F.3d 368, 378–79 (7th Cir. 2015), 
we will not fault a defendant or his counsel for failure to ob‐
ject. On the other hand, when ample notice is given, as it was 
in  this  case,  and  the  defense  raises  no  objection  to  the  pro‐
posed  conditions  of  supervised  release,  it  is  appropriate  to 
review on appeal only for plain error. 
No. 15‐1208                                                           5 

    “To correct a plain error, the appellant must establish that 
there is: ‘(1) an error or defect (2) that is clear or obvious (3) 
affecting the defendant’s substantial rights (4) and seriously 
impugning the fairness, integrity, or public reputation of ju‐
dicial  proceedings.’”  United  States  v.  Cary,  775  F.3d  919,  923 
(7th Cir. 2015), quoting United States v. Goodwin, 717 F.3d 511, 
518 (7th Cir. 2013). We address the conditions in turn.  
    B. The Challenged Conditions 
        1. Sex‐Offender Assessment and Potential Treatment 
    The  first  challenged  condition  orders  Douglas  to  submit 
to a sex‐offender assessment upon release from prison. If the 
assessment  recommends  sex‐offender  treatment,  he  will  be 
required to “comply with the sex‐offender specific treatment 
that  is  recommended.”  The  district  court  explained  that  it 
was  imposing  this  condition  based  on  Douglas’s  recidivism 
in sexual abuse of children and the belief that he “will not be 
rehabilitated in prison and will need close supervision while 
on  supervised  release,  as  history  demonstrates  [and]  con‐
gress mandates.” 
    Douglas argues that requiring a sex‐offender assessment 
is not justified because his sex offenses occurred so long ago 
and  he  is  now  sixty  years  old.  He  relies  on  United  States  v. 
Johnson,  756  F.3d  532,  540–42  (7th  Cir.  2014)  to  support  his 
argument. In Johnson, we set aside a supervised release con‐
dition  for  sex‐offender  treatment,  finding  no  link  between 
the defendant’s misdemeanor sex offense fifteen years earlier 
and the applicable § 3553(a) factors for the drug and firearm 
offenses  at  issue.  756  F.3d  at  541.  There  was  no  suggestion 
that  the  defendant  had  engaged  in  any  sexual  misconduct 
since  the  single  misdemeanor.  The  government  had  not  ex‐
6                                                         No. 15‐1208 

plained why sex‐offender treatment was needed to rehabili‐
tate the defendant or to protect the public. We further noted 
that other circuits have “upheld sex‐offender treatment con‐
ditions when the sexual misconduct was so recent as to be a 
contemporary characteristic of the defendant’s offender pro‐
file at the time of sentencing; they have vacated such condi‐
tions if the defendant’s last incident of sexual misconduct is 
so remote in time that it does not support any present need 
to rehabilitate the defendant or protect the public.” Id., quot‐
ing United States v. Evans, 727 F.3d 730, 734 (7th Cir. 2013). 
    Johnson  is  instructive,  but  the  significant  factual  differ‐
ences  persuade  us  that  the  district  court  did  not  commit  a 
plain  error  here.  First,  the  condition  here  calls  only  for  sex‐
offender  assessment,  not  treatment.  Sex‐offender  treatment 
will  be  ordered  only  if  recommended  based  on  the  assess‐
ment.  Second,  Douglas  is  a  repeat  sex  offender.  The  seven 
years  that  passed  between  his  first  and  second  convictions 
for  sexually  abusing  children  in  his  care  suggest  that  the 
passage of time did not sufficiently reduce the risk of recidi‐
vism  for  this  defendant.  There  is  also  no  indication  in  this 
record that Douglas has undergone sex‐offender assessment 
before, let alone treatment. Third, unlike Johnson, the district 
court  explained  sufficiently  why  this  condition  is  appropri‐
ate based on Douglas’s criminal sexual conduct and the need 
to  protect  the  public.  We  find  no  plain  error  in  the  district 
court’s  decision  to  order  this  first‐ever  assessment  for  a  de‐
fendant  who  has  twice  been  convicted  of  sexually  abusing 
children in his care. 
    Douglas raises two additional points regarding this con‐
dition.  He  worries  that  allowing  the  entity  performing  the 
assessment to provide any follow‐up treatment poses a con‐
No. 15‐1208                                                         7 

flict of interest, and he argues that if treatment is ordered, he 
is  being  ordered  to  comply  with  unspecified  and  unknown 
restrictions. Neither challenge is ripe for prudent disposition 
at  this  time.  Neither  could  be  addressed  based  on  anything 
other  than  speculation  unless  and  until  Douglas  and  the 
court know whether sex‐offender treatment will be ordered 
and if so with what restrictions. Under 18 U.S.C. § 3583(e)(2), 
a sentencing judge “may modify, reduce, or enlarge the con‐
ditions of supervised release, at any time prior to the expira‐
tion or termination of the term of supervised release.” If and 
when  these  other  issues  that  trouble  Douglas  become  ripe, 
he may raise any challenges to them under § 3583(e)(2). 
       2. Establishments That Sell Primarily Alcohol 
   The district court also ordered that Douglas “not enter or 
patronize  establishments  where  intoxicants  are  the  primary 
item  of  sale,  such  as  bars,  lounges,  and  night  clubs.”  When 
imposing  the  condition,  the  court  pointed  out  that  Douglas 
committed  at  least  one  of  his  sexual  crimes  when  he  was 
abusing alcohol. The court also said that “Douglas’s primary 
problem is his alcohol abuse,” and that “it’s quite clear, from 
the  notations  throughout  his  criminal  history  and  other 
places in the presentence report, that he has a serious alcohol 
abuse problem.” 
    While  acknowledging  a  connection  between  his  alcohol 
use  and  his  past  sexual  crimes  against  children,  Douglas 
contends that this condition imposed on top of conditions to 
refrain  from  alcohol  use  and  to  comply  with  testing  and 
treatment  for  alcohol  abuse  is  not  sufficiently  justified.  He 
also argues that the condition will hinder his ability to work 
because he has often worked in restaurants. 
8                                                          No. 15‐1208 

     We  find  no  plain  error.  As  required  by  18  U.S.C.  § 
3583(d), this condition is reasonably related to factors identi‐
fied  in  § 3553(a),  particularly  the  history  and  characteristics 
of  the  defendant.  The  district  judge  could  reasonably  find 
that this condition will impose no greater deprivation of lib‐
erty than is reasonably necessary for the purposes of super‐
vised release. See Armour, 804 F.3d at 867, quoting Ross, 475 
F.3d  at  873.  The  condition  does  not  prohibit  Douglas  from 
entering,  patronizing,  or  working  in  restaurants.  It  applies 
only  to  establishments  where  alcohol  is  the  primary  item  of 
sale. The condition will bar Douglas from working in liquor 
stores, bars, lounges, and nightclubs, but it should leave am‐
ple  room  to  seek  work,  including  restaurant  work  he  has 
done before. 
        3. Conditions for Effective Supervision 
     Douglas  also  challenges  the  conditions  that  he  must 
“permit a probation officer to visit him at any time at home 
or  elsewhere,”  “not  knowingly  associate  with  any  persons 
engaged in criminal activity and shall not knowingly associ‐
ate with any person convicted of a felony, unless having first 
been  granted  permission  to  do  so  by  the  probation  officer,” 
and that “truthfully and completely answer all verbal ques‐
tions  of  the  probation  officer  and … follow  the  instructions 
of  the  probation  officer.”  Douglas  argues  that  these  condi‐
tions will unduly restrict his constitutional liberties while he 
is on supervised release. 
    We  reject  these  challenges.  We  are  talking  about  super‐
vised  release,  not  complete  release.  This  is  not  the  first  time 
Douglas  has  been  under  court‐ordered  supervision.  By  the 
time he was sentenced in this case, Douglas had put together 
a record of resistant and criminal conduct that earned these 
No. 15‐1208                                                             9 

conditions.  The  judge  explained  that  these  conditions  were 
imposed to “assure that the probation officer is able to insure 
compliance from a defendant who’s resistant to comply with 
his  requirements  under  the  sex‐offender  registration  laws 
and  who  is  a  recidivist  generally  … .”  These  conditions  of 
supervision  were  imposed  to  “do  more  for  protecting  the 
public as we go down the road.” 
     The Supreme Court has made clear that persons on pro‐
bation, parole, supervised release, or other forms of criminal 
justice supervision short of full‐time custody are not entitled 
to  the  full  range  of  constitutional  liberties.  “To  a  greater  or 
lesser  degree,  it  is  always  true  of  probationers  (as  we  have 
said it to be true of parolees) that they do not enjoy ‘the ab‐
solute  liberty  to  which  every  citizen  is  entitled,  but  on‐
ly … conditional  liberty  properly  dependent  on  observance 
of  special  [probation]  restrictions.’”  Griffin  v.  Wisconsin,  483 
U.S. 868, 874 (1987), quoting Morrissey v. Brewer, 408 U.S. 471, 
480 (1972). “These same goals require and justify the exercise 
of  supervision  to  assure  that  the  restrictions  are  in  fact  ob‐
served.” Griffin, 483 U.S. at 875. “Supervision, then, is a ‘spe‐
cial  need’  of  the  State  permitting  a  degree  of  impingement 
upon  privacy  that  would  not  be  constitutional  if  applied  to 
the  public  at  large.”  Id.  In  light  of  these  considerations,  we 
address each challenged condition in turn. 
            a.  Probation Officer Visits 
    The  district  court  must  take  care  to  ensure  that  super‐
vised  release  conditions  are  supported  by  the  applicable 
§ 3553(a) factors. See Kappes, 782 F.3d at 845; United States v. 
Siegel,  753  F.3d  705,  707–08  (7th  Cir.  2014);  Ross,  475  F.3d  at 
873. In United States v. Thompson, this Court held that a con‐
dition of supervised release permitting the probation officer 
10                                                       No. 15‐1208 

to visit at any time at home or elsewhere was “too broad in 
the absence of any effort by the district court to explain why 
[it  is]  needed.”  777 F.3d  368, 379–80  (7th  Cir.  2015);  see also 
Kappes,  782  F.3d  at  850–51;  United  States  v.  Sewell,  780  F.3d 
839, 850–52 (7th Cir. 2015); United States v. Sandidge, 784 F.3d 
1055,  1068–69  (7th  Cir.  2015)  (vacating  similar  conditions). 
On the other hand, when the court provides an adequate ex‐
planation and the condition is related to the goals of proba‐
tion  and  rehabilitation,  we  have  upheld  similar  conditions. 
See  Armour,  804  F.3d  at  870  (holding  similar  condition  rea‐
sonably  related  to  rehabilitation  and  protecting  the  public); 
United  States  v.  Monteiro,  270  F.3d  465,  469  (7th  Cir.  2001) 
(upholding condition permitting a warrantless search at any 
time because it related to goals of rehabilitation and protec‐
tion). 
    Here,  the  district  court  explained  sufficiently  why  these 
conditions  for  supervised  release  were  necessary.  Douglas 
has been very resistant to supervision, as shown by his recid‐
ivism, continued failure to register, and alcohol abuse while 
on  supervised  release.  This  stringent  visiting  condition  will 
enable  close  supervision,  without  loopholes.  If  it  turns  out 
that the visiting condition is abused, Douglas can seek relief, 
but as a rule, United States Probation Offices are not so over‐
staffed that they have time to waste on pointless harassment. 
The  problem  in  Thompson,  where  no  explanation  was  pro‐
vided,  is  not  present  here.  This  condition  of  supervised  re‐
lease  reflects  the  court’s  careful  consideration  advised  in 
Siegel and Thompson and applies the statutory sentencing fac‐
tors  set  forth  in  § 3553(a).  To  the  extent  Douglas  argues  the 
judge’s  explanation  of  his  reasons  for  imposing  this  condi‐
tion was not sufficient, recall that Douglas did not object to 
it. Given Douglas’s well‐documented record of trouble with 
No. 15‐1208                                                       11 

the  criminal  justice  system,  including  similar  forms  of  non‐
custodial  supervision,  we  have  no  doubt  the  judge  could 
have  explained  his  reasons  in  even  greater  and  more  com‐
pelling  detail.  The  court  did  not  plainly  err  by  requiring 
Douglas to permit visits by the probation officer at any time. 
           b. Associating with Felons 
    In  Thompson,  we  found  fatally  vague  a  condition  forbid‐
ding the defendant from “associat[ing] with any person con‐
victed of a felony, unless granted permission to do so by the 
probation  officer.”  777  F.3d  at  376–77.  We  reached  this  con‐
clusion because there was no stated requirement that the de‐
fendant know that a person was a convicted felon. Id. at 377. 
In  Thompson,  we  said  that,  “to  protect  himself  [the  defend‐
ant] would have to submit the name of any person he met to 
his  probation  officer”  and  that  the  word  “association”  was 
unclear. Id. Similarly, in Kappes, we found the condition for‐
bidding a defendant from “associating with any persons en‐
gaged  in  criminal  activity  and  associating  with  any  person 
convicted of a felony, unless granted permission to do so by 
the  probation  officer … fatally  vague  because  it  appears  to 
impose  strict  liability  and  does  not  define  ‘associate.’”  782 
F.3d  at  848–49  (internal  quotation  marks  and  alterations 
omitted). 
    The  strict  liability  concerns  from  Thompson  and  Kappes 
are  not  present  here.  The  condition  imposed  for  Douglas 
states that he shall not knowingly associate with any persons 
engaged in criminal activity or with any person convicted of 
a felony. The condition also specifies that Douglas may seek 
permission from his probation officer if he wants to associate 
with convicted felons. Consider, for example, the possibility 
that he might want to associate with others with felony rec‐
12                                                      No. 15‐1208 

ords  in  a  job,  a  church,  or  an  alcohol  abuse  treatment  pro‐
gram.  Similarly,  if  Douglas  genuinely  did  not  understand 
what  is  meant  by  “associate,”  he  should  have  raised  the  is‐
sue with the district court. He did not. With the knowledge 
requirement  and  ample  room  for  exceptions,  the  district 
court did not plainly err by imposing this condition. 
           c. Answer Questions 
    Finally, Douglas argues that the supervised release condi‐
tion  requiring  him  to  answer  the  probation  officer’s  ques‐
tions  violates  his  Fifth  Amendment  privilege  against  self‐
incrimination. We disagree. 
    The  Supreme  Court  has  held  that  a  probationer’s  “gen‐
eral  obligation  to  appear  and  answer  questions  truthfully 
did  not  in  itself  convert … otherwise  voluntary  statements 
into compelled ones.” Minnesota v. Murphy, 465 U.S. 420, 427 
(1984).  The  Court  compared  a probationer’s  duty  to  answer 
questions by a probation officer to an ordinary witness’s du‐
ty to answer questions under oath at a trial or before a grand 
jury.  If a  witness is asked  a question  that will elicit incrimi‐
nating  evidence,  the  witness  himself  must  ordinarily  assert 
the privilege against self‐incrimination. See id. 
    So  too  here.  Douglas  may  invoke  the  privilege  against 
self‐incrimination  if  he  wishes  not  to  incriminate  himself.  If 
he  chooses  not  to  invoke  the  privilege  and  answers,  his  re‐
sponses  will  be  considered  voluntary.  This  condition  does 
not eliminate Douglas’s right to invoke the privilege against 
self‐incrimination and was not imposed in error. 
   In  Thompson,  this  court  held  that  conditions  providing 
that  “the  defendant  shall  answer  truthfully  all  inquiries  by 
the probation officer and that he shall permit a probation of‐
No. 15‐1208                                                         13 

ficer  to  visit  him  or  her  at  any  time  at  home  or  elsewhere” 
were  too  broad  in  the  absence  of  any  effort  by  the  district 
court  to  explain  why  they  were  needed.  777  F.3d  at  379–80 
(internal  quotation  marks  and  alterations  omitted);  see  also 
Sewell, 780 F.3d at 851; Sandidge, 784 F.3d at 1068–69. 
    Here, unlike in Thompson, the district court explained suf‐
ficiently  why  Douglas  needs  close  supervision.  He  has  re‐
peatedly  failed  to  follow  the  law  and  to  report  information 
(e.g.,  his  relocation  to  Tennessee)  to  those  supervising  him. 
The district court explained the need for this condition based 
on  Douglas’s  recidivism,  resistance  to  supervision,  and  lack 
of rehabilitation. The district court did not plainly err by im‐
posing this condition. 
   For  the  foregoing  reasons,  the  district  court’s  judgment, 
with  the  challenged  conditions  of  supervised  release,  is 
AFFIRMED.